Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo (US 2008/0030483 A1), in view of Kitchens (US 2014/0354597 A1) and Rothberg (US20160009549A1).
Regarding claims 1 and 17, Choo teaches an Organic Light-Emitting Diode (OLED) panel, comprising:
an ultrasonic emitting layer [abstract substrate serves as touch panel as well as acoustic wave propagation medium] formed as a substrate having a first surface and a second surface that is opposite to the first surface [abstract The substrate of the display, that is, the upper surface of the image display unit is used as a surface acoustic wave propagation medium, so that it is not required to manufacture the touch screen panel in a separate substrate and to attach the substrate], the ultrasonic emitting layer configured to emit ultrasonic waves [abstract surface acoustic wave propagation medium]; 
an OLED pixel array located in a plane on the first surface of the substrate [0032 The display may include a Liquid Crystal Display (LCD), a plasma display panel, or an Organic Light 
an ultrasonic transmitter including the ultrasonic emitting layer configured to emit ultrasonic waves [claim 23 The display as set forth in claim 20, wherein the ultrasonic excitation and detection transducers are attached to an outer surface of a substrate for manufacture of drive circuits of the organic light emitting diode display]; and
an ultrasonic receiver including a receiver array, the receiver array including a plurality of receivers configured to convert received ultrasonic waves into electrical signals [0013 Still another object of the present invention is to provide a touch screen panel in which an ultrasonic wave excitation transducer (hereinafter referred to as an excitation transducer) and an ultrasonic wave detection transducer (hereinafter referred to as a detection transducer) are formed using a plurality of structures in a separate substrate, and are separately attached to the front surface at a predetermined area of the image display unit so as to be opposite each other, a method of manufacturing the same, and a display having the same.],
wherein at least a part of an orthographic projection of the ultrasonic emitting layer and the receiver array on the plane falls within the OLED pixel array [0033 discusses excitation transducer attached to substrate, attached to an outer surface, or attached to a back surface of the substrate].
Choo teaches pixel electrodes formed in a matrix arrangement with red-green-blue color, but does not explicitly teach, and yet Kitchens teaches sub-pixels [0030 The multifunctional pixel 1 may include an LCD display pixel 18 with one or more LCD display sub-pixels 18a-c and a plurality of sensors 20. The display sub-pixels 18a-c may correspond to red, green and blue color sub-pixels, respectively.].

Choo teaches a substrate which serves as both a touch screen panel and acoustic wave transmission medium (not necessarily the transducer itself as argued, though emitting layer is not necessarily transducer). However, Rothberg teaches that the ultrasonic emitting layer is formed as a substrate [abstract microfabricated ultrasonic transducers integrated with complementary metal oxide semiconductor (CMOS) substrates are described; 0009 The cavities of the CMUTs can be formed between two silicon layers representing a silicon device layer of two SOI wafers used to form the fabricated substrate].
It would have been obvious to implement the ultrasonic transducers as taught by Choo, as the substrate itself as taught by Rothberg so that a substrate (often referred to as membrane) may serve as both a touch panel and on its face respond to acoustic vibrations (i.e., current technology allows flexible semiconductor circuits to be produced).
Regarding claim 4, Choo as modified by Kitchens teaches the OLED panel of claim 1, further comprising a polarizing layer, wherein the ultrasonic emitting layer [0028 LCD or OLED display pixel; #20a, 20b, 20c ultrasonic sensors located between #30 polarizing filter and #16/#18 TFT substrate with LCD display pixel] is located between the polarizing layer [0035 The color filter elements 28a, 28b and 28c may be formed or otherwise disposed on a color filter substrate 28d, such as a glass or plastic layer. Above the color filter array 28 may be a polarizing filter 30.] and the OLED pixel array [#16 TFT substrate and #18 display pixel].
Regarding claim 5, Choo also teaches the OLED panel of claim 1, wherein the plurality of receivers are located at gaps between the plurality of OLED sub-pixels [0060 FIG. 4A is a diagram 
Regarding claim 6, Choo as modified by Kitchens teaches the OLED panel of claim 1, wherein the plurality of receivers are located on black matrixes between the plurality of OLED sub-pixels [#20a-20c are placed next to #18a-18c sub-pixels].
Regarding claim 7, Choo as modified by Kitchens teaches the OLED panel of claim 1, wherein the ultrasonic transmitter and the ultrasonic receiver form a portion of a detection circuit for an ultrasonic biometric sensor [0024 Combining visual display technology with one or more sensors offers advantages, such as the ability to provide touchscreen operation by use of a finger, stylus or other object positioned on or near the visual display, or to acquire fingerprint information from a finger placed on the display or other biometric information. A particular type of sensor that may be used is an ultrasonic sensor. With an ultrasonic sensor, biometric information about a biological object, such as a fingerprint including fingerprint ridges and valleys, may be obtained. Ultrasonic sensors are able to capture information about a fingerprint by emitting an ultrasonic pulse towards a finger positioned on a surface of a platen, which may be a cover glass of a display, and detecting ultrasonic energy reflected from the platen surface.].
Regarding claim 9, Choo as modified by Kitchens teaches the OLED panel of claim 7, wherein the ultrasonic biometric sensor is a fingerprint sensor [0024 acquire fingerprint information].
Regarding claim 10, Choo as modified by Kitchens teaches the OLED panel of claim 9, wherein the fingerprint sensor is configured to simultaneously recognize fingerprints from at least two fingers [0070 in-cell ultrasonic fingerprint sensor array may be reduced from the display update rate to allow the acquisition of high-resolution biometric information such as fingerprints.].
Regarding claims 11-16, Choo also teaches the OLED panel of claim 1-6, wherein at least one of the ultrasonic emitting layer and the plurality of receivers is made of piezoelectric material [0015 According to an embodiment of the present invention, the excitation transducer may include a first electrode; a piezoelectric layer formed on a front surface of the first electrode; and a second electrode formed on a front surface of the piezoelectric layer.].

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo (US 2008/0030483 A1) and Kitchens (US 2014/0354597 A1), and further in view of Sezan (US 2014/0359757 A1).
Regarding claim 8, Choo does not explicitly teach … and yet Sezan teaches the OLED panel of claim 7, wherein the ultrasonic biometric sensor is a palm-print sensor [0171 or to an OLED element, the sensing elements 1026 may instead be configured to receive electrical charges produced by a piezoelectric ultrasonic receiver layer overlaying the sensor pixel array 1038; 0178 As can be seen, the sensor pixel array 1238 in FIG. 12 is considerably larger in width than the sensor pixel array 1038 is in FIG. 10. This may allow multiple fingertips to be placed on the sensor pixel array 1238 simultaneously, allowing for simultaneous fingerprint recognition across multiple fingertips. Moreover, such larger-footprint sensor pixel arrays may also be used to obtain other biometric information, e.g., a palm print (or partial palm print) may be obtained when a person presses the palm of their hand against the cover glass of the display.].
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rothberg (US20160009549A1) is now applied in other words.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645